DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3, 5, 10, 12-14, and 18-24 are pending.
Claims 1, 3, 5, 10, 12-14, and 18-24 are objected to.
Claim Interpretation
Liu et al. RNACompress: Grammar-bases compression and informational complexity measurement of RNA secondary structure BMC Bioinformatics vol. 9, article 176 (Year: 2008) and Hosseini et al. A survey on Data Compression Methods for Biological Sequences Information vol. 7, article 56 (Year: 2016) are cited to show relevant prior art, which do not show the claimed structural data compression.
Independent claims 1, 21, and 22 are interpreted as requiring a step of removing nucleotide characters from one strand of a stem structure. Independent claim 19 is interpreted as requiring a step of adding complementary nucleotide characters to a strand of a stem structure.
Claim Objections
The objection to claim 1 in the Office action mailed is objected to because of the following informalities: Claim 1 recites in line 4 “the RNA data file” which is the first recitation of a data file and should be amended to recite “an RNA data file.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of claims 1, 3, 5, 10, 12-14, and 18-22 under 35 U.S.C. 112(a) in the Office action mailed 17 February 2021 is withdrawn in view of the applicant’s remarks received 17 May 2021, and the interview conducted 11 June 2021. The description at paragraph 73 of the specification is accepted as support for analysis of 166,775 RNA sequences.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Lohrmeyer on 11 June 2021.

The application has been amended as follows:

In the specification at paragraph 73, line 4, the term “1,66,775” has been deleted and –166,775—has been substituted therefor.

In the specification at paragraph 74, line 2, the term “www.” has been deleted.

In claim 23, line 2, after “to” the term –a—has been substituted therefor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631